OFFICE        OF THE   Al-l-ORNEY GENERAL   OF TEXAS
                                     AUSTIN




Hanorablm le.1. Eastorlng
county     Irtt0rn.y
Beaamont, ~rxa~~
Dear Siri




          wo rsoelreb yo                                2l, 1939, wherelll
you 8ubadt to ua thr rol

                                                       County Olerk of
s0mrt30n 00diy r0                                      ed the t6Jld.aa8
a part of the paroh                                    dor'a 11~1 not.   ror
the prlnoipal mum o
pm-exlBtlng lnd
vendor'r lien 0l
the above info




                                   s attaohed to it.
                                  l, Berlrad Civil Btatutes, as amended br
                                  th I&alaturO,   read* In put a8 r0lla8:
                 Vlxoept     u  heroin otherrio@ pto+idM  the?* ir
         hueby         10riod and lrmclsed a tax Of TOILtlO#) O&m
         011 *aohOna ~~dred  ($100.00) DOllU#   0P fraatioa
         th0r00r, 0~02 th0 rir8t ho xmred     (W0.00)   Dal-
         l-r, 011all note8 and obligation8 SOOtW0d br liatt01
HO&   R. 1. Eaoterllng,         Pago 2


      8O?tgWa,       4.d   Of   triut,     aO0hanl0~0 UuUoantraot,
      ronlor~o       o o ndltio na
                   lion,        la llr oeontr*$t            and all
      iaotrumoato of 4 llmilu nature uhloh ire                       rll~    or
      rroord~ in th0 0rrfu 0r the ooaaty,auk                         lade
      thr Rogiotratlon      Lawo or thlo        state        pro+idcd t&t
      no tax shall ho lwiod              QB laotram       k 0 oroaring an
      uount or ho mnaroa    (@00.00                    Bolluo,   or 1.00.
      Utu.  th oltiootlto data 0r th 1o Aot,   axoopta8
      hO?OinrtteX I#oTid06, no 8a0h inotru8ant   Ohall be
      ifha or rroe?Q~ by My ooaatyaluk lJlthis
      8tato until Umro hr brandiixti to looh lnotra-
                                                 tho prorl~lonr or
                                                     .tbat   lhoul(, tho
                                                or     aho   oowty    Oluk
      be lwwlty    of, ~JI obli&atleao         ha@ pro aw
                                                that
                  looarlty ln a akt0
      p ld g ea 4s.                        or btatoo 6 tli or
       thoa !?exao, the tax ohall bo booed u ‘ai tho rea-
       oonahlo rash value 0r all ‘preporty pPag0a.in
       Tsxeio In the proportion that laI& poporty        in'
      Texas bears to the total value of the proputy
       oeenrlng the obligations;     ona, proridIng further
       that, except as to renewals 0r extenolon~ 0r
      aooraea interest     the    o~lolono of this .reotlon
      ohall'not apdly do ins r rumeats glren La ranem
      or extenolono or lnotrtmsnto      theretoiors   otampod
      undrr thr prorloIoar.of     this Aot or the one
      uwnaed hereby, and ohall not apply to inotra-
      ments given ln the refunding or exlotlng        bona8
      or ~~obllgatlono where the preoedlng instrument of
      security was stamped In aodordaaoe with this Aot
      or the one amended hereby
      the tax lsrid    In this   Ao
      one instrument, the one
      tlon, where oeroral lpotrumento or0 oaW3mporanGo-
      4 lxOoutOd to sOour one bblimtloa;           aad pmrldd
      further that whan onooltamped u pr~ridti          h*r*Im,
      a instrunont my boreoofde&         in any number ot
      oodntlw in. this Btate wi$kout again b*lau SO
      atlap&     . r-
         l&u a purohaoe? of rul rotato u Portet the PpOh30
prierproowes a 4obtcm otherobli&atlon  ettho ruk40? lwltY
~l~li~g    a   1 1 0~
                    to laour4      the pu?ohanoo   of the aooudon.
43 TU. ar.   4401 aonuho             TO. zaohr~ 64 8. 'I. (=I 855;
sugar Broo. vo. Ruoooll,            289, 8. w. 1331 Burton Llnuo 00. to.
stuLdw,   n7 a. w. 446.
Hon. B. t. Ihstsrlirrg,paw          3

                Furthemaore,
                       ouoh a trauoaotlon    orrqtooID. aquitable
wnbr~o         lien   in Zator o$ the reudor
                                       on the ~uaioeo   oaareyea
ao ~013. as l‘p uo o na    l
                      ebllgatlon  against tho randYI.    Eabla vs.
Owema, 287 8. W. 155; Dale vs. Stevens,   75 ‘8. W. (%I) 129.
           zhor, it lo mean that .woa without the al6 oi the ten-
dorem lion olauoo in the do4 a llra ~6s thrroin uoatd          to
se&~    the 'paymat Of t&a pro-ul#flng      lndobtedaooo of #2,596.00.
8lnoo oaiil Baato Bill Ho. y oon~ino        no lxoo tlon to tho ooti-
truy; mush po-oziot& indobtohou            should tiilroHro be ooa-
lldae# ln nrrltlng at the llount of tax to be pal6 boioro tha
a0a   in que4otlon lo reoordod;    The Olrrk should not loeopt owh
Wtrmeat for rooording       unleo8   it bouo 8ta8p8 ia thr mua Of
$2.70.
                                               Tourstory truly
                                        ATTC?WEY
                                               GlWBRALOFTBXAB

                                        By     /a/   CUmu’B. rsrio~
                                                         Aoolotaat

GRLIGO
API’R~~        8=.    14, 1939            APPROVED:
                                          oplnlon CoaaittM
/I/   ceraia     0. Mann
                                          by EWO, @hairman
AT’l’CRBBYG~~~